           Case 2:20-cv-00107-JAD-DJA Document 1 Filed 01/16/20 Page 1 of 13




1    David H. Krieger, Esq.
     Nevada Bar No. 9086
2
     HAINES & KRIEGER, LLC
3    8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
4
     Phone: (702) 880-5554
5    FAX: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
6

7    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
8
     Miles N. Clark, Esq.
9    Nevada Bar No. 13848
     KNEPPER & CLARK LLC
10
     5510 S Fort Apache Rd, Suite 30
11   Las Vegas, NV 89129
     Phone: (702) 825-6060
12   FAX: (702) 447-8048
13   Email: matthew.knepper@knepperclark.com
     Email: miles.clark@knepperclark.com
14

15   Attorney for Plaintiff

16                        UNITED STATES DISTRICT COURT
17                             DISTRICT OF NEVADA

18                                           :   Civil Action No.:
19   Cortney Fast,                           :
                                             :
20                       Plaintiff,          :   COMPLAINT FOR DAMAGES
21
            v.                               :   PURSUANT TO THE FAIR
                                             :   CREDIT REPORTING ACT, 15
22   LexisNexis Risk Solutions; Target       :   U.S.C. § 1681, ET SEQ.
23
     Corporation,                            :
                                             :   JURY TRIAL DEMANDED
24                       Defendants.         :
25
                                             :

26
                                       INTRODUCTION
27

28
       Case 2:20-cv-00107-JAD-DJA Document 1 Filed 01/16/20 Page 2 of 13




1    1. The United States Congress has found the banking system is dependent upon

2       fair and accurate credit reporting. Inaccurate credit reports directly impair the
3
        efficiency of the banking system, and unfair credit reporting methods
4

5
        undermine the public confidence, which is essential to the continued

6       functioning of the banking system. Congress enacted the Fair Credit
7
        Reporting Act, 15 U.S.C. § 1681 et seq. (“FCRA”), to ensure fair and accurate
8

9
        reporting, promote efficiency in the banking system, and protect consumer

10      privacy. The FCRA seeks to ensure consumer reporting agencies exercise
11
        their grave responsibilities with fairness, impartiality, and a respect for the
12
        consumer’s right to privacy because consumer reporting agencies have
13

14      assumed such a vital role in assembling and evaluating consumer credit and
15
        other information on consumers. The FCRA also imposes duties on the
16
        sources that provide credit information to credit reporting agencies, called
17

18      “furnishers.”
19
     2. Through a tightly wound set of procedural protections, the FCRA protects
20
        consumers from the material risk of harms that otherwise flow from inaccurate
21

22      reporting. Thus, through the FCRA, Congress struck a balance between the
23
        credit industry’s desire to base credit decisions on accurate information, and
24
        consumers’ substantive right to protection from damage to reputation, shame,
25

26      mortification, and the emotional distress that naturally follows from
27

28
        Case 2:20-cv-00107-JAD-DJA Document 1 Filed 01/16/20 Page 3 of 13




1        inaccurate reporting of a consumer’s fidelity to his or her financial
2
         obligations.
3
     3. CORTNEY FAST (“Plaintiff”), by Plaintiff’s attorneys, brings this action
4

5        against TARGET CORPORATION (“Target”) and LEXISNEXIS RISK
6
         SOLUTIONS (“Lexis”) for violations of the FCRA, as set forth below.
7
                                   JURISDICTION AND VENUE
8
     4. This Court has federal question jurisdiction because this case arises out of
9

10       violations of the FCRA. 15 U.S.C. § 1681 et seq.; 28 U.S.C. § 1331; Smith v.
11       Community Lending, Inc., 773 F.Supp.2d 941, 946 (D. Nev. 2011).
12
     5. Venue is proper in the United States District Court for the District of Nevada
13

14       pursuant to 28 U.S.C. § 1391(b) because Plaintiff is a resident of Clark

15       County, Nevada and because Defendant is subject to personal jurisdiction in
16
         Clark County, Nevada; conducts business in Clark County, Nevada; the
17

18       events giving rise to this action occurred in Clark County, Nevada; and

19       Defendant is registered with the Nevada Secretary of State as a foreign limited
20
         liability company and has appointed a registered agent in Nevada.
21

22
                                         PARTIES

23
     6. Plaintiff is a natural person residing in the County of Clark, State of Nevada. In

24       addition, Plaintiff is a “consumer” as that term is defined by 15 U.S.C. §
25
         1681a(c).
26
     7. Target is a corporation doing business in the State of Nevada.
27

28
1
        Case 2:20-cv-00107-JAD-DJA Document 1 Filed 01/16/20 Page 4 of 13
2

3

4    8. Target is a “user” as that term is intended under the FCRA. Anyone receiving
5
        a consumer report and applying it to a consumer is a user and must comply
6

7
        with the FCRA whether the user obtains or uses the report directly or

8       indirectly. Ross v. Res-Care, Inc., 2012 WL 3096093 (W.D. Ken. July 30,
9
        2012).
10
     9. Defendant Lexis is a corporation doing business in Nevada. Lexis regularly
11

12      assembles and/or evaluates consumer credit information for the purpose of
13
        furnishing consumer reports to third parties, and use interstate commerce to
14
        prepare and/or furnish the reports. As such, Lexis is a “consumer reporting
15

16      agency” as that term is defined by 15 U.S.C. § 1681a(f), and a “Reporting
17
        Agency” as that term is defined by NRS 598C.100.
18
     10. Unless otherwise indicated, the use of Target or Lexis’s name in this
19

20      Complaint includes all agents, employees, officers, members, directors, heirs,
21
        successors, assigns, principals, trustees, sureties, subrogees, representatives,
22
        and insurers of Defendant.
23

24   Target Impermissibly Pulled Plaintiff’s Credit Information in violation of
25                           Section 1681b(f) and 1681q.
26
     11. Plaintiff is informed and believes, and thereon alleges, that Target acquired
27

28      Plaintiff’s credit information through an unauthorized inquiry of Plaintiff’s

29      “consumer report” as that term is defined by 15 U.S.C. 1681a(d)(1).
       Case 2:20-cv-00107-JAD-DJA Document 1 Filed 01/16/20 Page 5 of 13




1    12. On information and belief, Lexis permits third parties to procure a
2
        consumer’s private information without requiring a permissible purpose, or,
3
        alternatively, fails to disclose the end-users of a consumer report
4

5    13. Upon review of Plaintiff’s Lexis credit report dated October 17, 2019,
6
        Plaintiff discovered that Target submitted an unauthorized credit report
7
        inquiry. Lexis disclosed that the purpose of the inquiry was a result of
8

9       “Written Consent,” but Plaintiff never consented in writing or in any other
10
        respect to grant Target access to her consumer files.
11
     14. However, 15 U.S.C. § 1681b delineates the only permissible uses of, or access
12

13      to, consumer reports.
14   15. Target had no permissible use of or access to Plaintiff’s consumer reports.
15
     16. Target’s inquiry of Plaintiff’s consumer report information, without
16

17      Plaintiff’s consent and at a time Plaintiff and Target had no account

18      relationship, falls outside the scope of any permissible use or access included
19
        in 15 U.S.C. § 1681b(f) and 1681q.
20

21
     17. Target accessed Plaintiff’s credit report without consent or knowledge of

22      Plaintiff.
23
     18. Obtaining a report without a permissible purpose constitutes an invasion of a
24

25
        legally protected interest in the confidentiality of Plaintiff’s sensitive personal

26      information. The harm may be intangible, but is it is very real and concrete.
27

28
       Case 2:20-cv-00107-JAD-DJA Document 1 Filed 01/16/20 Page 6 of 13




1    19. The prohibition on impermissible credit “pulls” is also a substantive
2
        provision, not procedural, in that it is a direct protection for the privacy of
3
        Plaintiff’s information.
4

5    20. Accessing a consumer report without a permissible purpose would be similar
6
        to several common law torts that fall under the umbrella of invasion of
7
        privacy, such as the public disclosure of private facts or intrusion upon
8

9       seclusion (in this case, intrusion on financial information).
10
     21. Target never notified Plaintiff of the illegal and impermissible access.
11
     22. Target obtained Plaintiff’s credit report and/or credit information under false
12

13      pretenses.
14   23. Target had no legitimate business need for Plaintiff’s credit report. Plaintiff
15
        and Target had no business relationship at any time during the period Target
16

17      was obtaining Plaintiff’s credit reports.

18   24. Target willfully and negligently violated the Fair Credit Reporting Act
19
        through its above conduct.
20

21
     25. Specifically, Target violated 15 U.S.C. § 1681b and § 1681q by using

22      Plaintiff’s consumer report for an impermissible use that falls outside the
23
        scope of 15 U.S.C. § 1681b.
24

25

26

27

28
        Case 2:20-cv-00107-JAD-DJA Document 1 Filed 01/16/20 Page 7 of 13




1    Lexis violated Section 1681i(a)(6)(A) when it failed to reasonably
2
     reinvestigate and delete the incorrectly reporting inquiry from Target, and
3
     Section 1681g(a)(2).
4

5    26. On October 17, 2019, Plaintiff obtained her consumer disclosure from Lexis,
6
        identified as “Case Number: 134950295.” As discussed above, Plaintiff
7
        identified Target’s impermissible credit inquiry, dated August 1, 2019.
8

9    27. Accordingly, on or about November 1, 2019, pursuant to 15 U.S.C. §
10
        1681i(a)(1), Plaintiff disputed Lexis’s incorrect reporting by notifying Lexis,
11
        in writing. Plaintiff indicated that the inquiry was not based on her “Written
12

13      Consent,” stated that she had no account relationship with Target, and asked
14      that Lexis verify the source of this reporting and delete it from her consumer
15
        file.
16

17
     28. Lexis, however, failed to provide Plaintiff with a report of the results of its
18
        reinvestigation within 45 days of receiving notice of Plaintiff’s dispute, thus
19

20      violating its duties to do so under 15 U.S.C. § 1681i(a)(5)(A).
21

22
     29. Instead, on December 21, 2019, Lexis sent Plaintiff a letter indicating that

23      she had asked it to verify the accuracy of reporting that emanated from
24
        Equifax, Experian, and/or Transunion. This is not what Plaintiff asked Lexis
25

26

27

28
       Case 2:20-cv-00107-JAD-DJA Document 1 Filed 01/16/20 Page 8 of 13



1       to do, nor could she because Lexis’s October 17, 2019 consumer disclosure
2
        did not indicate the sources of the information.
3

4
     30. Lexis’s failure to disclose the sources of the Target inquiry reporting was a

5       violation of 15 U.S.C. § 1681g(a)(2), because that provision requires that a
6
        CRA disclose the sources of the information reporting in a consumer’s file.
7

8
     31. Lexis violated Section 1681i(a)(5)(A) when Lexis merely stated that it had

9       not received any responses from Equifax, Experian, and/or Transunion.
10
        Section 1681i(a)(5)(A) requires that where disputed information is incapable
11
        of verification for its accuracy or completeness, a CRA must delete that item
12

13      of information.
14
     32. Upon information and belief, Lexis failed to delete the Target inquiry, even
15
        though it admitted in its December 21, 2019 letter to Plaintiff that it also failed
16

17      to verify its accuracy or completeness.
18
     33. As a result of Lexis statutory violations, Plaintiff has also suffered actual
19
        damages.     Specifically, Plaintiff has lost time, incurred out-of-pocket
20

21      expenses in the form of transportation costs. She also suffered a concrete
22
        informational injury due to violations of her privacy, which Lexis and Target
23
        had a statutory duty to protect.
24

25

26

27

28
       Case 2:20-cv-00107-JAD-DJA Document 1 Filed 01/16/20 Page 9 of 13



1    34. Plaintiff has been required to retain counsel to prosecute this action based on
2
        this defective investigation and reinvestigation, and is entitled to recover
3

4
        reasonable attorney’s fees and costs.

5                             FIRST CAUSE OF ACTION
6
                   VIOLATION OF THE FAIR CREDIT REPORTING ACT
                          15 U.S.C. § 1681 ET SEQ. (FCRA)
7
     35. Plaintiff incorporates by reference all of the above paragraphs of this
8

9       Complaint as though fully stated herein.
10
     36. Obtaining a report without a permissible purpose constitutes an invasion of a
11
        legally protected interest in the confidentiality of Plaintiff’s sensitive personal
12

13      information. The harm may be intangible, but it is very real and concrete.
14
     37. The prohibition on impermissible credit “pulls” is also a substantive
15
        provision, not procedural, in that it is a direct protection for the privacy of a
16

17      consumer’s information.
18
     38. Lexis’ and Target’s actions were willful under 15 U.S.C. § 1681n because
19
        Lexis and Target were aware of the FCRA’s prohibitions on impermissibly
20

21      pulling consumers’ credit reports. See Doe v. Sentech Employment Services,
22
        Inc., E.D. Mich. May 16, 2016) (citing Singleton v. Domino's Pizza, LLC,
23
        2012 WL 245965, *4 (D. Md. Jan. 25, 2012) (“[A]ssertions that a defendant
24

25      is aware of the FCRA, but failed to comply with its requirements, are
26      sufficient to support an allegation of willfulness and to avoid dismissal.”).
27

28
       Case 2:20-cv-00107-JAD-DJA Document 1 Filed 01/16/20 Page 10 of 13



1    39. Plaintiff suffered an invasion of a legally protected interest when Target
2
        accessed Plaintiff’s highly confidential personal information (Plaintiff’s
3

4
        credit report) at a time when Target had no right to do so, an invasion of

5       Plaintiff’s right to privacy. The FCRA, through 15 U.S.C. § 1681b, protects
6
        consumers like Plaintiff from this precise behavior.
7

8
     40. Plaintiff has a common law right to keep personal credit information private.

9       E.g., Samuel D. Warren & Louis D. Brandeis, The Right to Privacy, 4 Harv.
10
        L. Rev. 1155, 193 (1890). Congress sought to further protect that right by
11
        enacting the FCRA. Indeed, the common law tort of intrusion upon seclusion
12

13      is preempted by the FCRA, and the FCRA expressly provides that Congress
14
        made the following finding: “There is a need to insure that consumer reporting
15
        agencies exercise their grave responsibilities with fairness, impartiality and a
16

17      respect for the consumer’s right to privacy.” 15 U.S.C. § 1681a(4).
18
     41. Plaintiff was affected personally because when he realized the behavior of
19
        Target described above (pulling Plaintiff’s credit report without any
20

21      authorization), Plaintiff felt her privacy was invaded and her personal and
22
        private information disclosed to Target, which had no right to Plaintiff’s
23
        private information.
24

25   42. The injury suffered by Plaintiff is concrete because Target’s violation of 15
26      U.S.C. § 1681b caused Plaintiff to suffer an invasion of privacy. In enacting
27

28
       Case 2:20-cv-00107-JAD-DJA Document 1 Filed 01/16/20 Page 11 of 13



1       15 U.S.C. § 1681b, Congress specifically sought to protect consumers from
2
        invasions of privacy and created restrictions on access to consumers’ sensitive
3

4
        financial information in their credit reports.

5    43. Further, Target increased the risk that Plaintiff will be injured if there is a
6
        data breach on Target’s computer systems by acquiring additional highly
7

8
        sensitive information about Plaintiff and saving that information onto its

9       computer system. Data breaches are increasingly common (see, e.g., Data
10
        Breaches, Krebs, available at http://krebsonsecurity.com/category/data-
11
        breaches/), and financial institutions like Target are frequent targets of
12

13      cybercriminals (see, e.g., The Top 8 Largest Date Breaches in the Financial
14
        Services Industry, Association of Certified Financial Crime Specialists,
15
        available   at   http://www.acfcs.org/the-top-8-largest-data-breaches-in-the-
16

17      financial-services-industry/).
18
     44. The foregoing acts and omissions related to Defendants constitute numerous
19
        and multiple willful, reckless or negligent violations of the FCRA, including
20

21      but not limited to each and every one of the above-cited provisions of the
22
        FCRA, 15 U.S.C. § 1681.
23
     45. As a result of each and every willful violation of the FCRA, Plaintiff is
24

25      entitled to actual damages as the Court may allow pursuant to 15 U.S.C. §
26      1681n(a)(1); statutory damages pursuant to 15 U.S.C. § 1681n(a)(1); punitive
27

28
          Case 2:20-cv-00107-JAD-DJA Document 1 Filed 01/16/20 Page 12 of 13




1          damages as the Court may allow pursuant to 15 U.S.C. § 1681n(a)(2); and
2
           reasonable attorney’s fees and costs pursuant to 15 U.S.C. § 1681n(a)(3) from
3
           Defendants.
4

5       46. As a result of each and every negligent noncompliance of the FCRA, Plaintiff
6
           is entitled to actual damages as the Court may allow pursuant to 15 U.S.C. §
7
           1681o(a)(1); and reasonable attorney’s fees and costs pursuant to 15 U.S.C. §
8

9          1681o(a)(2) from Defendants.
10
                                   PRAYER FOR RELIEF
11         Plaintiff respectfully requests the Court grant Plaintiff the following relief
12
     against Defendants:
13

14                             FIRST CAUSE OF ACTION
                     VIOLATION OF THE FAIR CREDIT REPORTING ACT
15                          15 U.S.C. § 1681 ET SEQ. (FCRA)
16
           actual damages pursuant to 15 U.S.C. § 1681n(a)(1);
17

18         statutory damages pursuant to 15 U.S.C. § 1681n(a)(1);
19
           punitive damages as the Court may allow pursuant to 15 U.S.C. §
20
             1681n(a)(2);
21

22         costs of litigation and reasonable attorney’s fees, pursuant to 15 U.S.C. §
23
             1681n(a)(3), and 15 U.S.C. § 1681(o)(a)(1) against Defendant for each
24
             incident of negligent noncompliance of the FCRA; and
25

26         any other relief the Court may deem just and proper.
27

28
          Case 2:20-cv-00107-JAD-DJA Document 1 Filed 01/16/20 Page 13 of 13




1                                        TRIAL BY JURY
2       47. Pursuant to the Seventh Amendment to the Constitution of the United States
3
           of America, Plaintiff is entitled to, and demands, a trial by jury.
4
     Dated: January 16, 2020
5

6                                           Respectfully submitted,
                                            By /s/ David H. Krieger, Esq.
7
                                            David H. Krieger, Esq.
8                                           Nevada Bar No. 9086
                                            HAINES & KRIEGER, LLC
9
                                            8985 S. Eastern Ave., Suite 350
10                                          Henderson, NV 89123
                                            Phone: (702) 880-5554
11                                          FAX: (702) 385-5518
12                                          Email: dkrieger@hainesandkrieger.com
13                                          Attorney for Plaintiff
14                                          Cortney Fast

15

16

17

18

19

20

21

22

23

24

25

26

27

28
